Citation Nr: 0100092	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  92-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, consisting of pes planus (including bulging talus 
and hammertoes and hallux valgus).


REPRESENTATION

Appellant represented by:	Lawrence N. Paper, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1956 to 
February 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1990 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Third degree pes planus was noted in a service 
examination at entry into service.

2.  Preexisting pes planus underwent an increase in severity 
during service.

3.  Clear and unmistakable evidence sufficient to rebut the 
presumption of aggravation during service has not been 
presented.

4.  Competent evidence attributing bulging talus, hammertoes, 
and hallux valgus to pes planus has been presented.


CONCLUSIONS OF LAW

1.  Pes planus preexisted service and was aggravated by 
military service.  38 U.S.C.A. §§  1131, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2000).

2.  Bulging talus, hammertoes and hallux valgus were 
incurred in service.  38 U.S.C.A. § 1131 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed service connection for pes planus 
(including bulging talus and hammertoes) and hallux valgus.  
He contended that he had no foot problems prior to entry into 
service.  At most he was aware he had fallen arches prior to 
service.  He had nothing wrong with his feet or toes.  During 
basic training he was required to go on a 23-mile march.  At 
the conclusion of the march he had swollen ankles, his toes 
had started to curl and he had developed calluses.  Due to 
the seriousness of his foot problems, he was granted an early 
honorable discharge from the military.  His belief was that 
his feet problems had their onset in service and have caused 
him pain and suffering ever since.  He reiterated these 
contentions in sworn testimony offered before the RO in 
February 1985, January 1987, and March 1992.

Service connection for bilateral pes planus valgus was denied 
in an August 1984 rating decision.  In September 1985, the 
Board found that the bilateral foot condition preexisted 
service and was not aggravated by service, and thus denied 
his appeal.

In September 1987, the Board found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a bilateral foot disorder.  This 
appeal stems from a December 1990 rating decision that denied 
a petition to reopen a claim for service connection for a 
bilateral foot condition; pes planus (including bulging talus 
and hammer toes) and hallux valgus.  The evidence and actions 
of the Board in respect to that appeal are now summarized.

Second degree bilateral pes planus was noted at the time of a 
pre-induction service examination conducted in October 1953.  
The appellant denied foot trouble.  Third degree bilateral 
pes planus was identified at the time of an induction service 
examination in November 1956.  The appellant reported foot 
trouble.  In January 1957, the appellant was referred to the 
foot clinic for numerous corns and flat feet.  It was 
indicated that he had been seen before and treatment had not 
helped.  His separation from service was recommended.  
Because of his feet, he was not physically capable of 
performing military duty.  At separation he was diagnosed 
with third degree pes planovalgus congenital, symptomatic, 
relaxed with painful callosities; hallux valgus, bilateral; 
and bulging of talus, bilaterally.  A line of duty 
determination indicated that the conditions existed prior to 
enlistment without service aggravation.

A 1988 opinion furnished by the appellant's podiatrist 
indicated that the appellant apparently had structural foot 
deformities prior to entering service.  Because of these 
structural problems, he compensated for increased physical 
activity with excessive pronation, thereby aggravating his 
preexisting condition.  In October 1998, this podiatrist 
retracted this opinion.  He indicated that it was impossible 
for him to have known what structural foot deformities were 
present in 1957.  After discussions with the appellant who 
stated he had no deformities prior to service, this 
podiatrist indicated that his statements in 1988 were 
inappropriate and misrepresentative.

In May 1993, the Board requested a VA medical opinion.  DR. 
D. A. reviewed the evidence and in July 1993, he opined that 
the rigors of basic training could have caused the 
development of corns and calluses on the appellant's feet.  
It was unlikely that the training cause the medial bulging of 
the talus, hallux valgus or hammertoes, but likely that it 
caused the conditions to become more symptomatic.  In a 
supplemental report issued in December 1993, Dr. D. A. opined 
that most individuals with third-degree pes planus would more 
likely than not, at some time develop hallux valgus, hammer 
toes and bulging of the talus.

In June 1997, the Board requested an independent medical 
opinion.  This opinion was furnished in November 1997.  After 
a comprehensive and detailed review of the evidence, the 
examiner concluded that a person with third degree pes planus 
will commonly have some measure of additional deformities 
including callosities, corns, hallux valgus, bulging of the 
talus and hammer toes.  Usually these conditions developed 
over a long period of time, although there could be some 
injuries that could occur from activities liked forced 
marches, but that would more likely cause stress fractures or 
pain.  The appellant's current foot disorders were more 
likely attributable to a number of different factors 
including pes planus and diabetic foot infections.  However, 
hallux valgus, bulging of the talus and hammertoes as well as 
some of the callosities were noted at the time he was 
discharged from service.  The development of a bulging talus, 
downward going toes, corns, callosities and hallux valgus 
represented the natural progression of a severe pes planus 
deformity.  The physician questioned the appellant's 
assertion that he had continuous problems with his feet from 
the time of the forced march in service, in light of the fact 
that he had worked for 20-years after service before he 
developed problems with his feet that were secondary to 
diabetes and not pes planus.

In October 1998, the Board found new and material evidence 
had been submitted and reopened the claim for service 
connection for pes planus (including bulging talus, 
hammertoes, and hallux valgus).  The appeal was remanded to 
obtain records from the Social Security Administration and 
for a VA examination.  The examiner was asked to review the 
service medical records and form an opinion as to whether 
aggravation of preexisting pes planus was shown during 
service.  The examiner was required to determine whether 
bulging talus, callosities, hallux valgus, or corns were a 
natural progress of preexisting pes planus.  The examiner was 
required to determine whether the hammertoe deformities were 
due to pes planus or another condition.

A VA examination was conducted in August 1999.  After what 
was termed a, "thorough review of the medical record," the 
examiner stated:

It is my opinion at this point in time, 
that the pes planus condition was 
certainly aggravated during basic 
training.  At this time, there is no 
supporting evidence of the fact that he 
had problems prior to his entering 
military service.

The RO issued a Supplemental Statement of the Case in June 
2000.  The RO concluded that a bilateral foot disorder that 
consisted of pes planus (including bulging talus, hammertoes, 
and hallux valgus) existed prior to service.  The RO stated, 
"There must be objective evidence of worsening of a 
preexisting condition in order to establish service 
connection by aggravation.  There is no evidence that the 
condition permanently worsened as a result of service."  The 
RO's review of the multiple medical opinions of record led 
them to the conclusion that the bilateral foot deformity 
preexisted service and was not aggravated beyond its normal 
progression therein.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991). 

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled in to service except as 
to defects, infirmities or disorders noted at entrance into 
service.  Only such conditions as recorded in examination 
reports are to be considered as noted.  This presumption can 
be overcome only where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 U.S.C.A. §§  1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).

A service department finding that an injury or disease was 
incurred or aggravated in line of duty is binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(l) (2000).  
However, the Board is not similarly bound as to a 
determination that a disease or injury was not incurred or 
aggravated in line of duty.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Competent evidence that preexisting pes planus was 
aggravated during service has been submitted, and competent 
evidence that bulging talus, hammertoes, and hallux valgus 
are related to pes planus has also been presented.  The RO 
has met its duty to assist the appellant in the development 
of his claim under 38 U.S.C.A. § 5107 (West 1991).  Records 
were obtained from private and VA Medical Center treatment 
sources.  VA examinations were conducted.  Social Security 
Administration records were obtained, and an independent 
medical opinion was also obtained.  Transcripts of the 
appellant's testimony at three hearings before the RO were 
associated with the claims folder.  Furthermore, there is no 
indication from the appellant or his attorney that there is 
outstanding evidence which would be relevant to this claim.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral pes planus was noted at entry in service.  
Therefore, the appellant is not entitled to a presumption of 
soundness at entry since pes planus was noted in two 
examination reports prior to entry into service.  Pes planus 
preexisted service.  The appellant's assertions that a foot 
disorder did not preexist service are not competent in light 
of the objective evidence establishing the condition at 
entrance.  Furthermore, the Board points out that in his 
report of history at the time of the November 1956 
examination he reported foot trouble.

Preexisting pes planus will be considered to be aggravated by 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
is due to that natural progress of the disease.  The Board 
notes the RO's conclusion in the June 2000 Supplemental 
Statement of the Case, that there was no evidence, "that the 
condition permanently worsened as a result of service."  
This in not the correct standard.  A determination must be 
made as to whether there was an increase in disability during 
service, not due to service.

Competent evidence that the disability increased during 
service has been presented.  Pes planus was asymptomatic at 
entry.  It was symptomatic at separation.  

The relevant evidence now includes a competent VA medical 
opinion that the condition was "certainly aggravated during 
basic training."  This August 1999 opinion was based on a 
thorough review of the record and is afforded great probative 
value.  There is also the opinion furnished by the 
independent medical examiner, who opined that the development 
of bulging talus, hammertoes, and hallux valgus was due to 
the natural progress of a severe pes planus deformity.  His 
opinion too was based on a thorough review of the record.  It 
also is accorded great probative value.  (The 1988 opinion of 
the podiatrist on this issue was retracted and therefore 
accorded no probative value).  Accordingly, in light of the 
balance between these two opposing opinions on the issue of 
whether the worsening of the appellant's pes planus was due 
to the natural progress of the disease, the presumption of 
aggravation in not rebutted by clear and unmistakable 
evidence.  The VA cannot ignore competent medical evidence 
and must base its decision on the evidence of record.  In 
spite of the fact that the VA examiner indicated he did not 
find supporting evidence of the preexisting nature of the pes 
planus, his opinion was furnished on the basis that he had 
accepted this fact.

Hallux valgus and bulging of the talus were noted at 
separation from service.  The medical evidence is primarily 
in agreement that an individual with third degree pes planus 
will likely develop additional deformities including these 
stated conditions.  In other words, hallux valgus, bulging 
of the talus and hammertoes are the proximately due to pes 
planus.  Competent evidence disputing this conclusion has 
not been presented.  Therefore, service connection is 
warranted for these conditions as well.



ORDER

Service connection for pes planus, bulging talus, hammertoes, 
and hallux valgus is granted.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

